Citation Nr: 0118094	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  01-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date earlier than April 4, 
2000, for the assignment of a 50 percent disability 
evaluation for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967, July 1968 to October 1969, and from January 
1970 to August 1979.  This matter came to the Board of 
Veterans' Appeals (Board) on appeal from a June 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  


REMAND

The veteran has repeatedly contended that there are further 
available treatment records from the VA Medical Centers 
(VAMC) in Buffalo, and Syracuse, New York, and in 
Connecticut, as well as the VA Outpatient Clinic in 
Watertown, New York.  Although the RO has secured 1995 and 
1996 VA treatment records from the Canandaigua VAMC, a June 
2001 report of contact confirms that there are 1997 and 1998 
treatment records from that facility that are not of record.  
There is a January 2000 treatment record from the Syracuse 
VAMC and no evidence of record that treatment records from 
the other facilities were requested.  Again, a June 2001 
report of contact indicates that there are available 
treatment records from the VA outpatient clinic in Watertown, 
New York from July 1999.  These records may be relevant to 
both of the veteran's claims.  Under the circumstances, 
development to obtain this additional evidence is in order 
prior to a Board determination on the veteran's claims.  

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  Under 
the circumstances, the case is remanded for the following:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Centers in Syracuse and 
Canandaigua, New York, dated from January 
1997 to the present, as well as from the 
VA outpatient clinic in Watertown, New 
York, dated from July 1999.

2.  The RO should also contact the 
veteran and request that he identify 
names, addresses and approximate dates of 
treatment for all health care providers, 
private or VA who may possess additional 
records pertinent to his claims.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran, which have not 
been previously secured.  Any records 
received should be associated with the 
claims folder.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this and request he provide a copy of the 
outstanding medical records.

4.  Thereafter the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in §§ 3 and 4 of the 
Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claims.  

If the benefits sought on appeal remain denied, the appellant 
should be provided a supplemental statement of the case 
containing notice of all relevant actions taken on the claims 
for benefits to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	 K. J. LORING
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




